DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections/Rejections
The rejection of claims 1-15 under U.S.C. 112(b) as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention is hereby withdrawn in view of the amendments filed on 4/20/22.
The rejections of:
claims 1 and 3-15 under 35 U.S.C. 102(b) as being anticipated by Zhang et al. (US 2007/0196325; of record);
claims 1-15 under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. (US 2007/0196325; of record)
are hereby withdrawn in response to the Applicants arguments filed on 4/20/22; specifically, with regards to the limitation of an antifungal agent at a high concentration of at least 30 wt% of the composition”.
	A new search was conducted and some allowable subject matter was discovered; see Interview summary for details.

Election/Restrictions
Claim1, 3-12 and 14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/30/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin Fessenmaier on 5/18/22.
The application has been amended as follows: 
In the Claims:
Claim 1. In line 5, “30” is replaced with “40”.
Claim 1. In line 5, the phrase “, wherein the antifungal agent is terbinafine” is added before the semicolon.
Claims 2, 13 and 15 are canceled.
Claim 16. In line 6, “30” is replaced with “40”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to the newly amended claims, the closest prior art, Buyuktimkin et al. (US 2015/0342871; published: 12/3/15)), teach highly permeating terbinafine formulations comprising terbinafine or a salt thereof; a zwitterionic surfactant or charged derivative thereof; a carboxylic acid, wherein the acid is selected from the group consisting of a short-chain hydroxy acid, a short-chain fatty acid and a mixture thereof; a lower alcohol; and water (Abstract and claims). With regards to terbinafine, Buyuktimkin et al. teach wherein, in certain embodiments, the terbinafine is terbinafine hydrocholoride (Examples, claims) and wherein terbinafine (i.e., the anti-fungal agent) by weight can be about 10%, 15%, 20%, 25% or even 30% (w/w) ([0164]). Buyuktimkin et al. characterize terbinafine as low-solubility and hard-to-formulate ([0256]). Buyuktimkin et al. states that “despite difficulties in solubilizing terbinafine, the inventors have surprisingly been able to prepare topical formulations with high concentrations of active”. Table 17 shows that Applicants experimented with a wide variety of solvents and pH’s and were capable of solubilizing terbinafine with the highest concentration of 280 mg/mL (24-28% w/v). Such data is consistent with the search results of concentrations of terbinafine in a liquid formulation (i.e., completely dissolved state).
The prior art is free of any teaching or suggestion of a liquid pharmaceutical composition comprising terbinafine at a high concentration of at least 40 wt% of the composition, wherein terbinafine is dissolved in a carrier and is stable for at least 4 weeks when the composition is stored at 25 °C and 60% relative humidity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617